         4:19-bk-11907 Doc#: 53 Filed: 08/14/19 Entered: 08/14/19 11:30:50 Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                      LITTLE ROCK DIVISION

        IN RE:                                                              CASE NO.: 4:19-BK-11907
        TERRY BERRY AND
        JENNIFER BERRY
        DEBTORS                                                                           CHAPTER 13

                                   NOTICE OF OPPORTUNITY TO
                               RESPOND TO OBJECTION TO TAX CLAIM

        You are hereby notified that the captioned debtors have filed the attached Objection to Claim pursuant to
11 U.S.C. § 502 and Rule 3007 of the Federal Rules of Bankruptcy Procedure. All responses to the Objection
to Claim must be filed in writing with the U.S. Bankruptcy Court: Office of the Clerk, U.S. Bankruptcy
Courthouse, 300 W. 2nd St., Little Rock, AR 72201, within 30 days from the date of this notice with copies
sent to the attorneys for debtors and to Jack W. Gooding, Trustee, P.O. Box 8202, Little Rock, Arkansas 72221.
        If any responses to the Objection to Claim are filed, they will be set for hearing by subsequent notice. If
no responses are received, the Objection to Claim may be sustained without further notice or hearing.

                                                             HONEY LAW FIRM, P.A.
                                                             P.O. BOX 1254
                                                             HOT SPRINGS, AR 71902
                                                             (501)321-1007 (f)(501)321-1255
                                                             jwyse@honeylawfirm.com

                                                             /s/Jennifer A. Wyse
                                                             Jennifer A. Wyse (2015092)

                                        CERTIFICATE OF MAILING

      I, the undersigned, hereby certify that copies of the foregoing notice and attached Objection to Claim
  have been mailed on August 14, 2019 to:

       Jack W. Gooding Chapter 13 Trustee                    Michelle Baker
       By ECF                                                Arkansas Department of Finance and
                                                             Administration
       Larry W. Walther, Director                            Revenue Legal Counsel
       Arkansas Department of Finance                        P.O. Box 1272, Rm. 2380
       And Administration                                    Little Rock, AR 72203
       P.O. Box 3278
       Little Rock, AR 72203
                                                             /s/Jennifer A. Wyse
                                                             Jennifer A. Wyse (2015092
 4:19-bk-11907 Doc#: 53 Filed: 08/14/19 Entered: 08/14/19 11:30:50 Page 2 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF ARKANSAS
                                LITTLE ROCK DIVISION

 IN RE:                                                               CASE NO.: 4:19-BK-11907
 TERRY BERRY AND
 JENNIFER BERRY
 DEBTORS                                                                           CHAPTER 13


                                 OBJECTION TO TAXCLAIM

        Comes now the debtors, Terry and Jennifer Berry, by and through their attorneys, Honey

Law Firm, P.A., and for their Objection to Claim, state as follows:

    1. Debtors filed for Chapter 13 Bankruptcy relief under Title 11 of the United States Code

        on June 19, 2019.

    2. Arkansas Department of Finance and Administration(“Creditor”) filed its secured proof

        of claim (Court Claim No. 6) with the Court on March 18, 2019 in the amount of

        $34,600.67.

    3. Debtors’ schedules show a total value of $18,625.00 to which a tax lien could attach.

    4. Debtors object pursuant to 11 U.S.C. § 502(b)(3), as the amount of the secured tax claim

        exceeds the total value of the debtors’ property by $15,975.67, and debtors assert that this

        amount should be properly claimed as a general unsecured claim.

    WHEREFORE, the debtors pray the Court sustain their Objection to Claim; that $15,975.67

of the secured tax claim should be disallowed or properly claimed as a general unsecured claim

pursuant to 11 U.S.C. § 502(b)(3); and for all other just and proper relief to which the debtors are

entitled.
      4:19-bk-11907 Doc#: 53 Filed: 08/14/19 Entered: 08/14/19 11:30:50 Page 3 of 3




                                                 Respectfully Submitted,

                                                 HONEY LAW FIRM, P.A.
                                                 P.O. BOX 1254
                                                 HOT SPRINGS, AR 71902
                                                 Tel: 501.321.1007
                                                 Fax: 501.321.1255
                                                  jwyse@honeylawfirm.com
                                                 /s/Jennifer A. Wyse
                                                 Jennifer A. Wyse(2015092)


                                    CERTIFICATE OF MAILING

    I, the undersigned, hereby certify that copies of the foregoing notice and attached Objection to Claim
have been mailed on August 14, 2019 to:

    Jack W. Gooding Chapter 13 Trustee                   Michelle Baker
    By ECF                                               Arkansas Department of Finance and
                                                         Administration
    Larry W. Walther, Director                           Revenue Legal Counsel
    Arkansas Department of Finance                       P.O. Box 1272, Rm. 2380
    And Administration                                   Little Rock, AR 72203
    P.O. Box 3278
    Little Rock, AR 72203



                                                 /s/Jennifer A. Wyse
                                                 Jennifer A. Wyse (2015092)
